DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: the claim recites “a processing uni of a system” but it is unclear what would constitute a “uni”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C.§ 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites a processing program that is not claimed as embodied in a non-transitory storage medium.  Because Applicant's disclosure is not limited solely to tangible embodiments, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprises of instructions and is, therefore, non-statutory.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  
To overcome this type of rejection, the claims need to be amended to include only the physical computer storage media unassociated with any intangible or non-functional transmission media.  Examiner suggests adding the word -- non-transitory -- to the claim.  Other word choices will be considered but the one proposed shall overcome the rejection.  Appropriate attention is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Hagan et al. (pub. no. 20140364973).
Regarding claim 1, O’Hagan discloses a system for continuously tracking at least one competitor on an athletics track (“The methods, apparatus and computer program products described herein are operable to monitor the health, fitness, operation, and performance of individuals. In some embodiments, the health, fitness, operation, and performance of individuals are monitored based on highly accurate location and/or position data associated with the monitored individuals. Such highly accurate location and/or position data may be further improved with the use of sensor data to provide real-time health, fitness, operation, and performance information concerning the monitored individuals”, [0103]), 

the system comprising:  at least one wireless transmitter operable to wirelessly submit a query provided with a timestamp,  at least one wearable transponder attachable to the at least one competitor, the at least one wearable transponder being configured to receive the query, to generate a transponder specific response and to wirelessly transmit the response,  at least three stationary receivers distributed across or around the athletics track (“FIG. 1 illustrates a radio frequency locating system useful for determining the location of an object (e.g. a football player on a football field) by determining RF location tag 102 (e.g., a ultra-wide band (UWB) location tag) location information at each receiver 106 (e.g., UWB reader, etc.); a timing reference clock to synchronize the frequency of counters within each receiver 106; and, in some examples, a reference tag 104, preferably a UWB transmitter, positioned at known coordinates to enable phase offset between counters to be determined”, [0111]; “In other embodiments, the RF location tag 202 may be triggered when a button is pressed or a switch is activated on the proximity interrogator 223 or on the RF location tag itself. For example, a proximity interrogator 223 could be placed at the start line of a racetrack. Every time a car passes the start line, a car-mounted RF location tag 202 senses the signal from the proximity interrogator and is triggered to transmit a tag signal indicating that a lap has been completed”, [0176]; “In one embodiment, the proximity detector could be associated with a reference tag (e.g., tag 104 of FIG. 1) whose position is recorded in the monitored area database”, [0188]), 

wherein each one of the three stationary receivers is configured to receive the transponder specific response and to determine a runtime, wherein the runtime is indicative of a point in time relative to the timestamp at which the transponder specific response has been received by the respective stationary receiver (“In some examples, the system comprising at least the tags 102 and the receivers 106 is configured to provide two dimensional and/or three dimensional precision localization (e.g., subfoot resolutions), even in the presence of multipath interference, due in part to the use of short nanosecond duration pulses whose time-of-flight can be accurately determined using detection circuitry, such as in the receivers 106, which can trigger on the leading edge of a received waveform”, [0112]; “One or more (preferably four or more) receivers 106 are also at locations with predetermined coordinates within and/or around the monitored area 100. In some examples, the receivers 106 may be connected in a "daisy chain" fashion to advantageously allow for a large number of receivers 106 to be interconnected over a significant monitored area in order to reduce and simplify cabling, reduce latency, provide power and/or the like. Each of the receivers 106 includes a receiver for receiving transmissions, such as UWB transmissions, and preferably, a packet decoding circuit that extracts a time of arrival (TOA) timing pulse train, transmitter ID, packet number and/or other information that may have been encoded in the tag transmission signal (e.g., material description, personal information, etc.) and is configured to sense signals transmitted by the tags 102 and one or more reference tags 104 (if present)”, [0117]),  

a processing unit connected to the at least three stationary receivers and configured to determine a position of the at least one wearable transponder relative to the athletics track or relative to the at least three stationary receivers on the basis of the runtimes received from the at least three stationary receivers (“As such, the receiver hub 108 determines or computes tag location (i.e., object location) by processing TDOA measurements related to multiple data packets detected by the receivers 106. In some example embodiments, the receiver hub 108 may be configured to resolve the coordinates of a tag using nonlinear optimization techniques. The receiver hub 108 may also be referred to herein as a locate engine or a receiver hub/locate engine”, [0121]).
Regarding claim 2, O’Hagan discloses the wireless transmitter is configured to generate and to submit a sequence of queries in a continuous mode (“Advantageously, because packet data and measurement results can be transferred at high speeds to a receiver memory, the receivers 106 can receive and process tag (and corresponding object) locating signals on a nearly continuous basis. As such, in some examples, the receiver memory allows for a high burst rate of tag events (i.e., tag data packets) to be captured”, [0119]).
Regarding claim 3, O’Hagan discloses the processing unit is configured to successively determine a series of positions of the at least one wearable transponder during a predefined time interval (“The tag signals (e.g., blink data) may be collected and used, e.g., by the receiver hub 108 of FIG. 1, to determine tag location data at one or more times, which may in turn be used, e.g., by the receiver processing and analytics system 110 of FIG. 1, to determine location data and body motion kinetics of the tagged individual”, [0146]) 

and to derive at least one of the following states of movement of the wearable transponder on the basis of the series of positions: a velocity, an acceleration, a direction of movement and/or a rotation of the at least one wearable  transponder by a motion sensor including a set of at least one tri-axial accelerometer and one tri-axial gyroscope and one tri-axial magnetometer (“The individual 200 depicted in FIG. 2A is further equipped with a plurality of sensors 203a-d. In particular, the individual is equipped with sensor 203a, which is an accelerometer positioned in a helmet proximate to the individual's head; sensor 203b, which is a body temperature sensor positioned in a jersey under the individual's arm; sensor 203c, which is a heart rate sensor positioned in a shoulder pads breastplate proximate to the individual's chest; and sensor 203d, which is a blood pressure sensor positioned on an arm band proximate to the individual's arm. Similarly, one or more sensors could be used, perhaps together with dimensional data, to measure the motion of appendages of the individual, to measure relative motion of appendages relative to one or more tags, or to measure aspects of a tag, such as motion, direction, or acceleration, temperature, etc”, [0148]).
Regarding claim 4, O’Hagan discloses a first wearable transponder and at least one second wearable transponder, wherein the processing unit is configured to simultaneously determine a first position of the first wearable transponder and a second position of the at least one second wearable transponder on the basis of the runtimes received from the at least three stationary receivers wherein each runtime is indicative of a point in time relative to the timestamp of each wearable transponder (“The depicted individual 200 is equipped with a plurality of tags 202a-j (e.g., the RF location tags 102 discussed in connection with FIG. 1) to provide robust location data for determining information concerning the body motion kinetics of the tagged individual 200. In particular, the individual 200 is equipped with tags 202a and 202b positioned proximate to the individual's shoulder area (here under shoulder pads), tags 202c and 202d positioned in gloves proximate to the individual's hands, tags 202e and 202f positioned in knee pads proximate to the individual's knees, tags 202g and 202h positioned in shoes proximate to the individual's feet, and tags 202i and 202j positioned in sleeves or elbow pads proximate to the individual's elbows”, [0145]).
Regarding claim 5, O’Hagan discloses the processing unit is configured to determine at least one of a position, an acceleration, a direction of movement and a rotation of the first wearable transponder relative to the at least one second wearable transponder (“The tag signals (e.g., blink data) may be collected and used, e.g., by the receiver hub 108 of FIG. 1, to determine tag location data at one or more times, which may in turn be used, e.g., by the receiver processing and analytics system 110 of FIG. 1, to determine location data and body motion kinetics of the tagged individual”, [0146]).
Regarding claim 8, O’Hagan discloses the transmitter, the at least one wearable transponder and the at least three stationary receivers wirelessly communicate in the Ultra Wideband (UWB) frequency range (“Referring again to FIG. 1, the object to be located has an attached RF location tag 102, preferably a tag having a UWB transmitter, that transmits a signal comprising a burst (e.g., 72 pulses at a burst rate of 1 Mb/s), and optionally, a burst having a tag data packet that may include tag data elements that may include, but are not limited to, a tag unique identification number (tag UID), other identification information, a sequential burst count, stored tag data, or other desired information for object or personnel identification, inventory control, etc. In some embodiments, the tag data packet may include a tag-individual correlator that can be used to associate a specific individual with a specific tag. In some examples, the sequential burst count (e.g., a packet sequence number) from each tag 102 may be advantageously provided in order to permit, at a receiver hub 108, correlation of time of arrival (TOA) measurement data from various receivers 106”, [0114]).
Regarding claim 9, O’Hagan discloses an athletics track equipped with a system ([0111]).
Claims 10, 12 and 13 are directed to the method implemented by claims 1, 3 and 4 respectively and are rejected for the same reasons as claims 1, 3 and 4 respectively.
Regarding claim 11, O’Hagan discloses submitting a sequence of queries in a continuous mode and updating the position of the at least one wearable transponder at a sampling rate of at least 1 Hz, at least 10 Hz, at least 20 Hz, at least 50 Hz or at least 100 Hz (“In some examples, the RF location tag 102 may employ UWB waveforms (e.g., low data rate waveforms) to achieve extremely fine resolution because of their extremely short pulse (i.e., sub-nanosecond to nanosecond, such as a 2 ns (lns up and lns down)) durations. As such, the tag data packet may be of a short length (e.g., 72-112 bits in some example embodiments), that advantageously enables a higher throughput and higher transmission rates. In some examples, higher throughput and/or higher transmission rates may result in larger datasets for filtering to achieve a more accurate location estimate. In some examples, rates of up to approximately 2600 updates per second can be accommodated without exceeding regulatory requirements”, [0115]).
Claim 15, is directed to an article of manufacture containing code that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Allowable Subject Matter
Claims 6, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715